                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       Civil Action No.: 3:18-CV-00320-KDB-DSC

LARADA SCIENCES, INC.,

                      Plaintiff,
                                                   FIRST AMENDED UTILITY PATENT
        vs.                                        CERTIFICATE OF INITIAL
                                                   ATTORNEYS’ CONFERENCE
PEDIATRIC HAIR SOLUTIONS
CORPORATION and FLOSONIX
VENTURES, LLC,

                  Defendants.

        1.     Certification of Conference. Pursuant to Fed. R. Civ. P. 26(f), Larada Sciences,

Inc. (“Plaintiff”), Pediatric Hair Solutions Corporation and FloSonix Ventures, LLC

(“Defendants”) (collectively the “Parties”) through their respective counsel conducted a

telephonic meet-and-confer on August 28, 2018 to discuss Claim Construction Scheduling

Order Deadlines. The Parties also conducted a telephonic meet-and-confer on January 20, 2020

to discuss Post-Claim Construction Order Deadlines, settlement, and Plaintiff’s position on

Defendants’ stay request.

        2.     Pre-Discovery Disclosures. The information required by Fed.R.Civ.P. 26(a)(1)

has been exchanged.




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 1               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    1 of 7
                                                                         (404) 815-1700
        3.     Claim Construction Scheduling Order Deadlines. On September 5, 2018, the

Court entered the Claim Construction Scheduling Order (Dkt. 18) (hereinafter “SO”) with the

following dates:

                                                                      Standard
               Serve Initial Infringement Contentions                 October 5, 2018
               Serve Initial Invalidity Contentions                   December 4, 2018
               Exchange of Terms for Construction                     December 26, 2018
               Exchange Preliminary Claim Construction                January 15, 2019
               File Joint Claim Construction Statement                February 14, 2019
               Close of Claim Construction Statement                  March 18, 2019
               File Opening Claim Construction Brief                  April 1, 2019
               File Responsive Claim Construction Brief               April 15, 2019
               File Reply Claim Construction Brief                    April 22, 2019
               File Surreply Claim Construction Brief                 April 29, 2019
               File Claim Construction Chart                          May 6, 2019
               Claim Construction Hearing                             May 13, 2019

        4.     Discovery Plan. All Discovery shall commence upon entry of the SO and end at

the time provided in the Pretrial Order and Case Management Plan, hereinafter the Pretrial

Order or “PO.”

               a.      Defendants may collectively propound a total of 30 interrogatories to
                       Plaintiff. Plaintiff may propound 10 interrogatories on each Defendant,
                       and may propound a total of 10 common interrogatories that must be
                       answered by both Defendants.

               b.      Maximum of 50 requests for admission by each party to any other party,
                       except that that there shall be no limits for requests for admission relating
                       to authenticity of documents.

               c.      Maximum of 10 depositions by plaintiff and 10 by defendant(s), not
                       including experts.

        5.       Post-Claim Construction Order Deadlines. Subject to Defendants’ upcoming

motion to stay (see paragraph 6(a) below), the parties jointly propose to the Court the deadlines

listed below for inclusion in the Utility Patent Pretrial Order and Case Management Plan

(hereinafter the Pretrial Order or “PO”). These deadlines are based on the parties’ agreed to



AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 2               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    2 of 7
                                                                         (404) 815-1700
baseline date of February 12, 2020 and the standard time frames outlined in the sample Utility

Patent Pretrial Order available on the Court’s website:




                Amended Infringement Contentions                       March 13, 2020
                Amended Invalidity Contentions Served                  April 13, 2020
                Advice of Counsel Defense                              June 11, 2020
                Fact Discovery Deadline                                August 10, 2020
                Opening Expert Reports                                 September 24, 2020
                Rebuttal Expert Reports                                October 26, 2020
                Close of Expert Discovery                              November 9, 2020
                Mediation Deadline                                     November 23, 2020
                Dispositive and Daubert Motions                        December 28, 2020
                Ready Date for Trial                                   April 7, 2021



        6.     Other Items.

             a. Motion to Stay: On January 14, 2020, the Patent Trial and Appeal Board

                (PTAB) of the United States Patent and Trademark Office (USPTO) instituted

                Inter Partes Review (IPR) of U.S. Patents No. 8,475,510 (IPR2019-01231),

                7,789,902 (IPR2019-01229), and 8,162,999 (IPR2019-01230), the three utility

                patents at-issue in the current litigation, to determine the validity of those

                patents’ claims. Defendants intend to file a motion to stay and have asked

                Plaintiff its position. Due to Plaintiff’s recent change in counsel, Plaintiff has

                been unable to provide a position, but has indicated it will do so by February 6,

                2020. Defendant intends to file its motion within a week of that date.

             b. Settlement Discussions: The parties have engaged in settlement discussions

                throughout the case. The parties engaged in mediation on October 16, 2019. All




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 3               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    3 of 7
                                                                         (404) 815-1700
                 parties and their counsel were in attendance. The mediation reached an impasse

                 and Plaintiff’s previous counsel filed a Report of Outcome of Mediation notice

                 on October 16, 2019 (Dkt. 36). The parties have not had meaningful settlement

                 discussion since, but expect to continue settlement discussions once Plaintiff’s

                 new counsel familiarizes itself with the case.

             c. Final lists of witnesses and exhibits under Rule 26(a)(3) are due from parties

                 that bear the burden of proof no later than 73 days before the date set for trial by

                 the Court; and are due from parties that do not bear the burden of proof no later

                 than 66 days before the date set for trial by the Court.

             d. If the case is ultimately tried, trial is with a jury, and is expected to take

                 approximately five days.

        7.      The parties have considered and discussed the issues as provided in Local Patent

Rule 2.1(A)(1)-(9) and other issues regarding discovery or case management, and have

identified the following issues that may require the Court’s attention:

                    a. The parties agreed that indefiniteness should be determined as part of the

                        claim construction proceedings. Any terms Defendants contend are

                        indefinite under 35 U.S.C. § 112 must be identified in the Exchange of

                        Proposed Terms for Construction pursuant to P.R. 4.1. Arguments

                        regarding indefiniteness under 35 U.S.C. § 112 must be included with the

                        parties’ claim construction brief.

                    b. In view of the suit between Plaintiff and Defendant Pediatric Hair

                        Solutions currently pending in the United States District Court for the




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 4               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    4 of 7
                                                                         (404) 815-1700
                      District of Utah (Case No. 2:18-cv-005510-BCW), the parties agree that

                      it would be most efficient to combine document productions between

                      these two cases. Accordingly, documents produced in response to

                      requests for production made in either case will be sequentially Bates-

                      labeled and made available for use by the requesting party in both cases.

                      The production of documents in one case shall not constitute waiver of

                      objections raised in the other.

                  c. Motions in limine must be filed no later than 45 days before the date set

                      for trial by the Court.

                  d. The Parties agree that privileged communication on or after the filing

                      date of this lawsuit do not need to be logged.

                  e. The Parties agree that it will be necessary to produce confidential

                      documents in this case and to file them under seal, and thus a Protective

                      Order will be required. The Parties will endeavor to reach agreement on

                      this issue, and file a Proposed Protective Order.

                  f. The Parties believe that live testimony at the Claim Construction Hearing

                      may be unnecessary, but both reserve the right at this time to present

                      such testimony. The Parties further agree that if any Party relies on the

                      testimony of an expert in that Party’s Local Patent Rule 4.2 disclosures,

                      the other Party shall have 30 days to identify its own expert testimony.

                  g. The Parties believe that the Claim Construction Hearing should be

                      presented on a term-by-term basis.




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 5               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    5 of 7
                                                                         (404) 815-1700
                   h. If the Parties believe a Claim Construction Prehearing for purposes of

                          technology tutorial would be necessary, they will so notify the Court as

                          soon as practical.

        DATED this 30th day of January, 2020.


LORD LAW FIRM, PLLC                                     LEE & HAYES, P.C.


By: /s/Harrison A. Lord                                 By: /s/ Andrew G. Strickland
Harrison A. Lord                                        William B. Dyer III (pro hac vice)
Email: HAL@LordFirm.com                                 Email: bill.dyer@leehayes.com
1057 East Morehead Street, Suite 120                    Andrew G. Strickland (pro hac vice)
Charlotte, NC 28204                                     Email: andrew.strickland@leehayes.com
Phone: (704) 405-8999                                   Ryan P. Gentes (pro hac vice)
Fax: (704) 943-3779                                     Email: ryan.gentes@leehayes.com
                                                        Lee & Hayes, P.C.
Attorneys for Plaintiff                                 75 14th Street, Suite 2500
                                                        Atlanta, GA 30309
LARADA SCIENCES, INC.                                   Phone: (404) 815-1900
                                                        Fax: (404) 815-1700

                                                        Attorneys for Defendants

                                                        PEDIATRIC HAIR SOLUTIONS CORPORATION
                                                        and FLOSONIX VENTURES, LLC




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 6               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    6 of 7
                                                                         (404) 815-1700
                                 CERTIFICATE OF SERVICE

        I certify that on the 30th day of January, 2020, I caused to be electronically transmitted

the foregoing Amended Certificate of Attorneys’ Conference to the Clerk of the Court using the

CM/ECF system for filing and transmittal of a Notice of Electronic Filing to the following

participants who are registered CM/ECF users, and will be served by the CM/ECF system per

Civil Local Rule 5-1.

        Harrison A. Lord
        Email: HAL@lLordFirm.com
        LORD LAW FIRM, PLLC
        1057 East Morehead Street, Suite 120
        Charlotte, NC 28204



                                           By: /s/ Andrew G. Strickland
                                              William B. Dyer III (pro hac vice)
                                              Email: bill.dyer@leehayes.com
                                              Andrew G. Strickland (pro hac vice)
                                              Email: andrew.strickland@leehayes.com
                                              Ryan P. Gentes (pro hac vice)
                                              Email: ryan.gentes@leehayes.com

                                               Attorneys for Defendants Pediatric Hair Solutions
                                               Corporation and FloSonix Ventures, LLC




AMENDED CERTIFICATE OF                  LEE & HAYES, P.C.
                                        75 14th Street, Suite 2500
ATTORNEYS’ CONFERENCE - 7               Atlanta, Georgia 30309
     Case 3:18-cv-00320-KDB-DSC DocumentTelephone:
                                         43 Filed   (404)01/30/20
                                                           815-1900 Fax:Page    7 of 7
                                                                         (404) 815-1700
